


110 HR 6283 IH: Reimbursing Our American Drivers

U.S. House of Representatives
2008-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6283
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2008
			Mr. Lewis of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To increase the standard mileage rate for use of an
		  automobile for business, medical, and moving deduction purposes for 2008 and
		  permanently increase such rate for charitable deduction purposes under the
		  Internal Revenue Code of 1986 and to temporarily increase the reimbursement
		  rate for use of an automobile by Federal employees.
	
	
		1.Short titleThis Act may be cited as the
			 Reimbursing Our American Drivers
			 (ROAD) Act of 2008.
		2.Temporary increase in
			 mileage rate deduction
			(a)Rate for
			 business, medical, and moving use of an automobileFor
			 purposes of sections 162(a), 213(d)(1)(B), and 217 of the Internal Revenue Code
			 of 1986, the standard mileage rate for use of an automobile shall be 70 cents
			 per mile for any use after December 31, 2007, and before January 1,
			 2009.
			(b)Rate for
			 charitable use of an automobileSection 170(i) of the Internal Revenue Code
			 of 1986 is amended by striking 14 cents and inserting 40
			 cents.
			3.Temporary increase in
			 reimbursement rate for use of an automobile for Federal employeesFor purposes of section 5704 of title 5,
			 United States Code, the standard mileage rate for use of an automobile for an
			 employee who is engaged on official business for the Government shall be 70
			 cents per mile for any use after December 31, 2007, and before January 1,
			 2009.
		
